Citation Nr: 1538605	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), bipolar disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1975 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part, reopened a previously denied claim for entitlement to service connection for PTSD but confirmed and continued the denial of the underlying claim.  The Veteran appealed the denial of his claim. 

In June 2014, the Board determined that new and material evidence had been received to reopen the previously denied claim for entitlement to service connection, expanded the issue on appeal to an acquired psychiatric disorder in accordance with  Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the underlying matter to the RO (via the Appeals Management Center (AMC)) for additional development. 

During the pendency of this appeal, the Veteran's claims folder was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), bipolar disorder, and schizoaffective disorder.  The matter was previously remanded by the Board in June 2014 in order to attempt to verify the Veteran's alleged in-service stressor events and to obtain a supplemental VA medical opinion. 

While the record reflects that an August 2014 VA supplemental VA medical opinion report was obtained and associated with the claims folder, it does not appear that any attempt was made to verify the Veteran's alleged in-service stressor events beyond asking him for additional information.  Since there has not been substantial compliance with the 2014 remand directives, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

In addition, the Veteran has identified outstanding records of pertinent mental health treatment from VA medical centers in Detroit, Michigan and East Orange, New Jersey, as well as mental health treatment records from Tripler Army Medical Center, in Honolulu, Hawaii. 

Also, the Veteran has raised a secondary theory of entitlement for his claim of service connection for a psychiatric disorder.  He contends that his psychiatric disorder is proximately due to or aggravated by his service-connected chronic obstructive pulmonary disorder (COPD) disability.  A review of the medical evidence indicates that the Veteran's pulmonary disorder might aggravate his mental health symptoms.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This secondary theory of entitlement has not been developed at this point.  No examiner has been asked to offer a reasoned medical opinion on the question, and the Veteran has not been afforded clear notice regarding secondary service connection.  On remand, proper notice must be accomplished, and a VA examination, with medical opinion, obtained.

 Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2. Attempt to obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from medical centers in Detroit, Michigan and East Orange, New Jersey, as well as mental health treatment records from Tripler Army Medical Center, in Honolulu, Hawaii.

All attempts to secure this evidence must be documented in the record.   If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative.  The Veteran and his representative must then be given an opportunity to respond.

3. Attempt to verify the Veteran's alleged stressors with the appropriate facilities, to include obtaining the Veteran's unit records, if possible.  The Veteran alleges that he witnessed a MP killed a fellow Marine while he was stationed at Kaneohe Base, Hawaii, in September 1976.  The Board notes that the other two alleged stressors occurred when the Veteran was at jump school and when he was in boot camp.  Efforts to verify these stressors should be made, and any and all efforts to verify the stressors should be noted in the record.

4. Following the above, consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of each alleged stressor.  This determination should be documented in a memorandum and associated with the claims folder. 

5. Thereafter, the Veteran should be afforded another VA psychiatric examination for the purpose of determining the nature, etiology and severity of any psychiatric disability present.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should address the following:

a. Identify the nature of any and all of the Veteran's psychiatric disorders.  Determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If a diagnosis of PTSD is not supported by the record, the examiner should specify the criteria that were not met.

b. If the Veteran does have a diagnosis of PTSD, is it at least as likely as not (a 50 percent or greater probability) that it began during or is causally related to service, to include as due to any verified in-service stressor.

c. For any other diagnosed psychiatric disorder, is it  at least as likely as not (a 50 percent or greater probability) that the Veteran has any other psychiatric disability that began during or is causally related to service, or that is proximately caused or aggravated by his service-connected disability.

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

Any opinion expressed should be supported by a complete rationale.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

6.  After completion of the above, and any additional development deemed necessary, the RO/AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




